DISMISS; Opinion Filed October 13, 2015.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00434-CV

                                  JOSE VAZQUEZ, Appellant
                                           V.
                                  BETTY VAZQUEZ, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-23331

                              MEMORANDUM OPINION
                            Before Justices Lang, Evans, and Whitehill
                                    Opinion by Justice Evans
       Appellant’s brief in this case is overdue. By postcard dated September 15, 2015, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of his brief.

       Accordingly, we dismiss this appeal. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).



                                                    /David W. Evans/
150434F.P05                                         DAVID EVANS
                                                    JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE VAZQUEZ, Appellant                            On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00434-CV        V.                       Trial Court Cause No. DF-14-23331.
                                                   Opinion delivered by Justice Evans. Justices
BETTY VAZQUEZ, Appellee                            Lang and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BETTY VAZQUEZ recover her costs of this appeal from
appellant JOSE VAZQUEZ.


Judgment entered this 13th day of October, 2015.




                                             –2–